Exhibit 10.22

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of
February 19, 2015 (the “First Amendment Date”), by and between ARE–NEXUS CENTRE
II, LLC, a Delaware limited liability company (“Landlord”), and SENOMYX, INC., a
Delaware corporation (“Tenant”).

 

RECITALS

 

A.     Landlord and Tenant entered into that certain Lease Agreement dated as of
January 12, 2006, as amended by that certain letter agreement dated June 8, 2007
(as amended, the “Lease”). Pursuant to the Lease, Tenant leases certain premises
which are deemed to consist of 65,280 rentable square feet (the “Premises”)
which is located in that certain building located at 4767 Nexus Centre Drive,
San Diego, California (the “Building”). The Premises are more particularly
described in the Lease. Capitalized terms used herein without definition shall
have the meanings defined for such terms in the Lease.

 

B.      The Base Term of the Lease is scheduled to expire on February 28, 2017.

 

C.      Landlord and Tenant desire, subject to the terms and conditions set
forth below, to amend the Lease to, among other things, extend the Term of the
Lease.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.

Extended Term. The expiration date of the Term of the Lease is hereby extended
until February 28, 2024 (“Extended Expiration Date”). Tenant shall continue to
accept the Premises in its then current “as-is” condition as of March 1, 2017,
and Landlord shall have no obligation to perform any improvements or to provide
any allowances for improvements during the Term as extended pursuant to this
Section 1.

 

2.

Base Rent. Tenant shall continue paying Base Rent as required under the Lease
through February 28, 2017. Commencing on March 1, 2017, and continuing
thereafter on each March 1st during the Base Term (each, an “Adjustment Date”),
Base Rent shall be increased by multiplying the Base Rent payable immediately
before such Adjustment Date by 1% and adding the resulting amount to the Base
Rent payable immediately before such Adjustment Date.

 

Notwithstanding anything to the contrary contained herein, so long as Tenant is
not then currently in Default, then Tenant shall not be required to pay Base
Rent for (i) the period commencing on March 1, 2015, through October 31, 2015,
(ii) the period commencing on August 1, 2017, through December 31, 2017, and
(iii) the month of December of each subsequent year of the Base Term (i.e.,
December 2018, December 2019, etc.). Landlord and Tenant acknowledge and agree
that Landlord has not delivered any notice of Default to Tenant during the 12
month period preceding the First Amendment Date.

 

Landlord and Tenant acknowledge and agree that any adjustment of Base Rent as a
result of the amortization of the Additional Tenant Improvement Allowance
pursuant to Section 4 of the original Lease will not be amended or otherwise
affected by this First Amendment. Assuming that Tenant continues to pay the
monthly amortized amount of $4,356.10 per month, through February 28, 2017, the
entire Additional Tenant Improvement Allowance shall be repaid in full on
February 28, 2017.

 

 
 

--------------------------------------------------------------------------------

 

 

3.

Notice Of Availability. As of the date of this First Amendment, Section 39 of
the Lease is hereby deleted in its entirety and is of no further force or effect
and Tenant shall have no right to expand the Premises to include any portion of
Building 4757.

 

4.

Right to Extend Term. As of the date of this First Amendment, Section 40 of the
Lease is hereby deleted in its entirety and is of no further force or effect and
Tenant shall have no further right to extend the Term of the Lease.

 

5.

Project Amenities Facility.

 

a.     Generally. Landlord may, at Landlord’s sole cost and expense and subject
to the terms of this Section 5, construct an amenities facility serving the
Project (and, if applicable, those certain properties listed in Section 5(c)
below) (the “Amenities Facility”), which Amenities Facility may include a
conferencing area, restaurant and/or a fitness center, all as determined by
Landlord in its sole and absolute discretion. The Amenities Facility may, at
Landlord’s sole and absolute discretion, be located within its own building or
within a building containing additional square footage for lease to third
parties. Notwithstanding anything to the contrary contained herein, Tenant
acknowledges and agrees that (i) Landlord does not currently have the
governmental approvals necessary for the development of the Amenities Facility,
(ii) Landlord’s development of the Amenities Facility is subject to Landlord’s
ability to obtain, on terms and conditions acceptable to Landlord in its sole
and absolute discretion, all of the governmental approvals to permit the design
and construction of the Amenities Facility, (iii) Landlord shall have the sole
right to determine all matters related to the Amenities including, without
limitation, matters relating to the design and construction thereof, and (iv)
Landlord’s development of the Amenities Facility is subject to the reasonable
availability of materials and labor and all other conditions outside of
Landlord’s reasonable control. Tenant acknowledges and agrees that Landlord has
not made any representations or warranties regarding the development of the
Amenities Facility and that Tenant is not entering into this First Amendment
relying on the construction and completion of the Amenities Facility or with an
expectation that the Amenities Facility will ever be constructed and/or made
available to Tenant.

 

b.     Premises Expansion. Tenant acknowledges and agrees that, following
substantial completion of the Amenities Facility and Landlord’s receipt of a
certificate or temporary certificate of occupancy (or an equivalent approval)
from the City of San Diego for the Amenities Facility permitting lawful use of
the Amenities Facility, (i) the rentable square footage of the Premises shall be
increased by an amount equal to Tenant’s pro rata share of the Amenities
Facility (as reasonably determined by Landlord taking into account the rentable
square footage of the Premises, the rentable square footage of all tenants
having the right to use the Amenities Facility and the rentable square footage
of the Amenities Facility); and (ii) the square footage of the Premises may be
further adjusted from time to time depending on the square footage of the
tenants having the right to use the Amenities Facility (provided, however, that
for the purposes of calculating Base Rent, only up to 5,000 rentable square feet
of the Amenities Facility shall be used). For example purposes only, if (a)
Landlord expands the Project pursuant to Section 5.c below to include the
buildings identified in subsections 5.c.(i) and 5.c.(ii) below, which expansion
would result in the rentable square footage of the Project increasing to
approximately 180,028 rentable square feet, and (b) Landlord further expands the
Project to include an additional building (in which the Amenities Facility would
be located) consisting of approximately 65,000 and 75,000 rentable square feet,
then the rentable square footage of the Premises would increase by approximately
1,250 rentable square feet.

 

c.     Project Expansion. Tenant acknowledges and agrees that, notwithstanding
anything to the contrary contained in the Lease, Landlord may, at any time(s)
during the Term, expand or designate the Project to include (i) that certain
project known as 4755 Nexus Centre Drive, San Diego, California, (ii) that
certain project known as 4757 Nexus Centre Drive, San Diego, California, and/or
(iii) that certain land shown on Exhibit A attached hereto (“Esplanade 4 Land”)
the Esplanade 4 Land and any improvements thereon. Following any such
expansion(s) of the Project, the Operating Expenses payable by Tenant hereunder
shall include the Building’s share (as reasonably determined by Landlord) of all
costs and expenses of any kind or description incurred or accrued by Landlord
with respect to the Project (as expanded pursuant to this paragraph) which are
not specific to any other building located in the Project (as expanded pursuant
to this paragraph). Following Landlord’s receipt of a certificate or temporary
certificate of occupancy (or an equivalent approval) from the City of San Diego
for the Amenities Facility permitting lawful use of the Amenities Facility, and
notwithstanding anything to the contrary that may be contained in the Lease,
Tenant shall be responsible, subject to the immediately following sentence, as
part of Operating Expenses for the Building’s share of all costs and expenses of
any kind or description incurred or accrued by Landlord (or charged to Landlord)
in connection with the operation, maintenance and repair (including, without
limitation, repairs and replacements that are capital in nature) of the
Amenities Facility and the land on which the Amenities Facility is located
including, without limitation, any subsidies in connection with the operation of
the restaurant and/or any other amenities located in the Amenities Facility, if
any, and any Taxes payable in connection with the Amenities Facility and the
land on which the Amenities Facility is located. Notwithstanding the foregoing,
if the Amenities Facility is located within a building containing additional
square footage for lease to third parties, Tenant shall be required to pay its
pro rata share of Taxes attributable to the Amenities Facility but shall not be
required to pay any Taxes attributable to the remaining square footage of such
building not included as part of the Amenities Facility.

 

 
 

--------------------------------------------------------------------------------

 

 

6.

Torreyana Amenities.

 

a.     Generally. Subject to the provisions of this Section 6, Landlord’s
affiliate, ARE-SD Region No. 17, LLC, a Delaware limited liability company
(“Torreyana Landlord”) may construct amenities at the property owned by
Torreyana Landlord located at 10996 Torreyana Road, San Diego, California
(“Torreyana Project”), which may include, without limitation, shared conference
facilities (“Shared Conference Facilities”), a fitness center and restaurant
(collectively, the “Torreyana Amenities”) for non-exclusive use by (a) Tenant,
(b) other tenants of the Project, (c) Landlord, (d) the tenants of Torreyana
Landlord, (e) Torreyana Landlord, (e) other affiliates of Landlord, Torreyana
Landlord and Alexandria Real Estate Equities, Inc. (“ARE”), (f) the tenants of
such other affiliates of Landlord, Torreyana Landlord and ARE, and (g) any other
parties permitted by Torreyana Landlord (collectively, “Users”). Landlord,
Torreyana Landlord, ARE, and all affiliates of Landlord, Torreyana Landlord and
ARE may be referred to collectively herein as the “ARE Parties.” Notwithstanding
anything to the contrary contained herein, Tenant acknowledges and agrees that
Torreyana Landlord shall have the right, at the sole discretion of Torreyana
Landlord, to construct any Amenities desired by Torreyana Landlord at the
Torreyana Project but not make such constructed Torreyana Amenities available
for use by some or all currently contemplated Users. Torreyana Landlord shall
have the sole right to determine all matters related to the Torreyana Amenities
including, without limitation, relating to the design and construction thereof.
Tenant acknowledges and agrees that Landlord has not made any representations or
warranties regarding the development of any of the Torreyana Amenities and that
Tenant is not entering into this First Amendment relying on the construction and
completion of the Torreyana Amenities or with an expectation that the Torreyana
Amenities will ever be constructed and/or made available to Tenant.

 

b.     License. Following the delivery of written notice from Landlord to Tenant
that the Torreyana Amenities are available for use by Tenant (“Amenity
Availability Notice”), if at all, and so long as the Torreyana Project and the
Project continue to be owned by affiliates of ARE, Tenant shall have the
non-exclusive right to the use of the available Torreyana Amenities for up to 1
employee of Tenant per 1,000 rentable square feet of the Premises (so long as
such employees are employed at the Premises) in common with other Users pursuant
to the terms of this Section 6. If Landlord delivers an Amenity Availability
Notice to Tenant, Tenant shall, upon the date (“Amenities Commencement Date”)
set forth in the Amenity Availability Notice (provided that Tenant is actually
permitted to commence using the Torreyana Amenities as of such date), commence
paying Landlord a fixed fee during the Base Term of up to $0.15 per rentable
square foot of the Premises per month, as determined by Landlord (“Amenities
Fee”). The Amount of the Amenities Fee payable by Tenant hereunder shall be set
forth in the Amenity Availability Notice. Such Amenities Fee shall by payable on
the first day of each month during the Term whether or not Tenant elects to use
any or all of the Torreyana Amenities. Notwithstanding anything to the contrary
contained in the Lease, for so long as Tenant pays an Amenities Fee pursuant to
this Section 6(b), the monthly Base Rent payable by Tenant under the Lease shall
be reduced by an amount equal to the monthly Amenities Fee actually paid by
Tenant pursuant to this Section 6(b). In the event that the Torreyana Amenities
are not constructed or if they are constructed but not made available by
Landlord or Torreyana Landlord for use by Tenant, Tenant shall have no right to
use the Torreyana Amenities, if any, nor shall Tenant be required to pay the
Amenities Fee or be entitled to any reduction of Base Rent pursuant to this
Section 6(b).

 

 
 

--------------------------------------------------------------------------------

 

 

c.     Shared Conference Facilities. Use by Tenant of the Shared Conference
Facilities and restaurant at the Torreyana Project shall be in common with other
Users with scheduling procedures reasonably determined by Torreyana Landlord.
Torreyana Landlord reserves the right to exercise its reasonable discretion in
the event of conflicting scheduling requests among Users.

 

Any vendors engaged by Tenant in connection with Tenant’s use of the Shared
Conference Facilities shall be professional licensed vendors. Torreyana Landlord
shall have the right to reasonably approve any vendors utilized by Tenant in
connection with Tenant’s use of the Shared Conference Facilities. Prior to any
entry by any such vendor onto the Torreyana Project, Tenant shall deliver to
Landlord a copy of the contract between Tenant and such vendor and certificates
of insurance from such vendor evidencing industry standard commercial general
liability, automotive liability, and workers’ compensation insurance. Tenant
shall cause all such vendors utilized by Tenant to provide a certificate of
insurance naming Landlord, ARE, and Torreyana Landlord as additional insureds
under the vendor’s liability policies. Notwithstanding the foregoing, Tenant
shall be required to use the food service operator used by Torreyana Landlord at
the Torreyana Project for any food service or catered events held by Tenant in
the Shared Conference Facilities; provided, however, that amounts charged for
goods and services by such food service operators or other vendors that Tenant
is required to use shall not exceed the amounts charged by unaffiliated third
parties on a competitive basis for goods and services of equal quality and
amount.

 

Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, subject to casualty, and free of any debris and
trash. If Tenant fails to restore and surrender the Shared Conference Facilities
as required by sub-section (ii) of the immediately preceding sentence, such
failure shall constitute a “Shared Facilities Default.” Each time that Landlord
reasonably determines that Tenant has committed a Shared Facilities Default,
Tenant shall be required to pay Landlord a fee within 5 days after notice from
Landlord of such Shared Facilities Default. The fee payable by Tenant in
connection with the first Shared Facilities Default shall be $200. The fee
payable shall increase by $50 for each subsequent Shared Facilities Default (for
the avoidance of doubt, the fee shall be $250 for the second Shared Facilities
Default, shall be $300 for the third Shared Facilities Default, etc.). In
addition to the foregoing, Tenant shall be responsible for reimbursing Torreyana
Landlord or Landlord, as applicable, for all costs expended by Torreyana
Landlord or Landlord, as applicable, in repairing any damage to the Shared
Conference Facilities, the Torreyana Amenities, or the Torreyana Project caused
by Tenant or any Tenant Related Party. The provisions of this Section 6(c) shall
survive the expiration or earlier termination of this Lease.

 

d.     Rules and Regulations. Tenant shall be solely responsible for paying for
any and all ancillary services (e.g., audio visual equipment) provided to
Tenant, all food services operators and any other third party vendors providing
services to Tenant at the Torreyana Project. Tenant shall use the Torreyana
Amenities (including, without limitation, the Shared Conference Facilities) in
compliance with all applicable Legal Requirements and any reasonable rules and
regulations imposed by Torreyana Landlord or Landlord from time to time (which
rules shall not be enforced in a discriminatory manner) and in a manner that
will not interfere with the rights of other Users. The use of Torreyana
Amenities other than the Shared Conference Facilities by employees of Tenant
shall be in accordance with the terms and conditions of the standard licenses,
indemnification and waiver agreement required by Torreyana Landlord or the
operator of the Torreyana Amenities to be executed by all persons wishing to use
such Torreyana Amenities. Neither Torreyana Landlord nor Landlord (nor, if
applicable, any other affiliate of Landlord) shall have any liability or
obligation for the breach of any rules or regulations by other Users with
respect to the Torreyana Amenities. Tenant shall not make any alterations,
additions, or improvements of any kind to the Shared Conference Facilities, the
Torreyana Amenities or the Torreyana Project.

 

 
 

--------------------------------------------------------------------------------

 

 

Tenant acknowledges and agrees that Torreyana Landlord shall have the right at
any time and from time to time to reconfigure, relocate, modify or remove any of
the Torreyana Amenities at the Torreyana Project and/or to revise, expand or
discontinue any of the services (if any) provided in connection with the
Torreyana Amenities.

 

e.     Waiver of Liability and Indemnification. Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on the
Torreyana Project. To the extent permitted by applicable law, except to the
extent caused by the negligence or willful misconduct of any ARE Party, Tenant
waives any claims it or any Tenant Parties may have against any ARE Parties
relating to, arising out of or in connection with the Torreyana Amenities and
any entry by Tenant and/or any Tenant Parties onto the Torreyana Project, and
Tenant releases and exculpates all ARE Parties from any liability relating to,
arising out of or in connection with the Torreyana Amenities and any entry by
Tenant and/or any Tenant Parties onto the Torreyana Project. Except to the
extent caused by the negligence or willful misconduct of any ARE Party, Tenant
hereby agrees to indemnify, defend, and hold harmless the ARE Parties from any
claim of damage to property or injury to person relating to, arising out of or
in connection with (i) the use of the Torreyana Amenities by Tenant or any
Tenant Parties, and (ii) any entry by Tenant and/or any Tenant Parties onto the
Torreyana Project. The provisions of this Section 6 shall survive the expiration
or earlier termination of this Lease.

 

f.     Insurance. As of the Torreyana Amenities Commencement Date, Tenant shall
cause Torreyana Landlord to be named as an additional insured under the
commercial general liability policy of insurance that Tenant is required to
maintain pursuant to Section 17 of the Lease.

 

7.

Operating Expenses.

 

a.     The words “intentionally deleted in Section 5(b) of the Lease are hereby
deleted in their entirety and replaced with the following:

 

“(b)      any increase in Taxes solely attributable to the Project (as such
Project exists as of the date of the First Amendment) resulting directly from a
reassessment of the Project (as such Project exists as of the date of the First
Amendment) for tax purposes triggered by (i) improvements made to the properties
identified in subsections (i), (ii) and (iii) of Section 5(c) of the First
Amendment, or (ii) any lot line adjustment affecting the Project (as such
Project exists as of the date of the First Amendment); provided, however that
nothing herein is intended to limit the Taxes payable by Tenant with respect to
the Amenities Facility pursuant to Section 5(c) of the First Amendment;”

 

b.     Notwithstanding anything to the contrary contained in the Lease, if
Tenant contests any item on an Annual Statement pursuant to the terms of Section
5 of the Lease and after Tenant’s review of Landlord’s Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent regionally
recognized accounting firm selected by Tenant and approved by Landlord (which
approval shall not be unreasonably withheld or delayed), working pursuant to a
fee arrangement other than a contingent fee (at Tenant’s sole cost and expense
except as specifically provided in Section 5 of the Lease), conduct an
Independent Review.

 

 
 

--------------------------------------------------------------------------------

 

 

8.

Events of Default. Section 20(a) of the Lease is hereby deleted in its entirety
and replaced with the following:

 

“(a)     Payment Defaults. Tenant shall fail to pay any installment of Rent or
any other payment hereunder when due; provided that no more than once per any
twelve (12) month period during the Term, Tenant shall have a three (3) business
day grace period following notice of such failure from Landlord to pay such
overdue amounts; and such notice may be satisfied by delivery of a notice to pay
rent or quit as required under California law.”

 

9.

Section 1938 Disclosures. For purposes of Section 1938 of the California Civil
Code, as of the date of this First Amendment, Tenant acknowledges having been
advised by Landlord that the Project has not been inspected by a certified
access specialist.

 

10.

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this First Amendment and that no Broker
brought about this First Amendment, other than Hughes Marino, Inc, (“HMI”).
Landlord and Tenant each hereby agrees to indemnify and hold the other harmless
from and against any claims by any Broker, other than HMI, claiming a commission
or other form of compensation by virtue of having dealt with Tenant or Landlord,
as applicable, with regard to this First Amendment. Landlord shall be
responsible for all commissions due to HMI arising out of the execution of this
Lease in accordance with the terms of a separate written agreement between HMI
and Landlord.

 

11.

OFAC. Tenant and Landlord are currently (a) in compliance with and shall at all
times during the Term of this Lease remain in compliance with the regulations of
the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury
and any statute, executive order, or regulation relating thereto (collectively,
the “OFAC Rules”), (b) not listed on, and shall not during the term of this
Lease be listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

 

12.

Miscellaneous.

 

a.     This First Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

b.     This First Amendment is binding upon and shall inure to the benefit of
the parties hereto, and their respective successors and assigns.

 

c.     This First Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

 

d.     Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

 

[Signatures are on the next page.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

TENANT:

 

 

 

 

 

 

SENOMYX, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Poyhonen

 

 

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

ARE – NEXUS CENTRE II, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

 

a Delaware limited partnership, managing member

 

 

 

 

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

 

a Maryland corporation,

 

 

 

 

general partner

 

 

 

 

 

 

 

           

 

 

 

By:

/s/ Gary Dean

 

 

 

 

 

 

 

 

 

 

Its:

Vice President RE Legal Affairs

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Esplanade 4 Land

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN DIEGO, STATE
OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 1 OF PARCEL MAP NO. 20044, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, JULY 7, 2006 AS DOCUMENT NO. 2006-0482471.

 

Assessor’s Parcel Number: 345-012-01

 

END OF LEGAL DESCRIPTION